EXHIBIT CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Andre K. Walker 713-830-8883 713-830-8775 norma.dunn@calpine.com andrew@calpine.com CALPINE CORPORATION ANNOUNCES SENIOR SECURED NOTES OFFERING BY SUBSIDIARIES (HOUSTON, Texas) May11, 2009 Calpine Corporation (NYSE:CPN) today announced that its indirect wholly-owned subsidiaries, Calpine Construction Finance Company, L.P. (“CCFC”) and CCFC Finance Corp., intend to offer $800 million of Senior Secured Notes due 2016 in a private placement. The net proceeds from the offering of the notes and cash on hand will be used to repay CCFC’s existing credit facility and redeem CCFC’s outstanding second lien notes. Concurrently with the consummation of the offering, CCFC Preferred Holdings, LLC, the indirect parent of CCFC, intends to redeem its outstanding redeemable preferred shares. The notes have not been and will not be registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States without registration under the Act or pursuant to an applicable exemption from such registration. About Calpine Calpine Corporation is helping meet the needs of an economy that demands more and cleaner sources of electricity. Founded in 1984, Calpine is a major U.S. power company, currently capable of delivering over 24,000 megawatts of clean, cost-effective, reliable and fuel-efficient electricity to customers and communities in 16 states in the United States and Canada. Calpine owns, leases, and operates low-carbon, natural gas-fired, and renewable geothermal power plants. Using advanced technologies, Calpine generates electricity in a reliable and environmentally responsible manner for the customers and communities it serves. Forward-Looking Information This release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities
